

115 HR 6790 IH: Monetary Metals Tax Neutrality Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6790IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Mooney of West Virginia (for himself and Mr. Labrador) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify that gain or loss on the sale or exchange of
			 certain coins or bullion is exempt from recognition.
	
 1.Short titleThis Act may be cited as the Monetary Metals Tax Neutrality Act of 2018. 2.Exemption from recognition of gain or loss from sale of certain coins or bullion (a)In generalSubchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after part IV the following new part:
				
					VSale of Certain Coins or Bullion
						
							Sec. 1071. Sale of certain coins or bullion.
						1071.Sale of certain coins or bullion
 No gain or loss shall be recognized on the sale or exchange of— (1)gold, silver, platinum, or palladium coins minted and issued by the Secretary at any time, or
 (2)refined gold or silver bullion, coins, bars, rounds, or ingots which are valued primarily based on their metal content and not their form..
 (b)Clerical amendmentThe table of parts for subchapter O of chapter 1 of such Code is amended by inserting after the item relating to part IV the following new item:
				
					
						Part V—Sale of Certain Coins or Bullion.
 (c)Effective dateThe amendments made by this section shall apply to sales or exchanges after December 31, 2018. 